PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/823,059
Filing Date: 18 Mar 2020
Appellant(s): Olsson et al.



__________________
Michael G. Dreznes, Reg. No. 59,965
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 22, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 20, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 21 recites that “determining that the electronic device is not permitted to play the media content based on the one or more content rules comprises determining that a count of devices other than the 
These logical operations could also be adapted to provide a count for the media rights so that more than one device can access the media rights for playback of content if multiple rights are owned for the content. Each time the media rights are borrowed by a device, the count of media rights is decremented. Once the count reaches zero, stop instructions are sent to the devices subsequently attempting playback. Furthermore, there can be a similar device exchange to unflag the digital rights or increment the count to restore capability of other devices to subsequently borrow the digital rights to media content.

As the specification makes clear, it is the number of other devices that possess rights to play the media content, rather than the number of devices that have previously attempted playback of the content, that determines whether a given device is permitted to play the media content.  The only mention of an “attempted playback” in the cited portion of the specification is with respect to a device that makes the playback attempt after all available rights have already been allocated; the success of this attempt depends only on the previous allocation of rights.  Whether the other devices have actually attempted playback previously is immaterial.  An example may be illuminative.  Assume that there are two rights in total.  Assume further that one right is borrowed at device 1 and another at device 2, but that the rights are never exercised and the media are never played back at devices 1 and 2.  Device 3 cannot play the media (i.e. the attempted playback is unsuccessful) because there are no more available rights notwithstanding that the total number of playback attempts at the other devices is zero, which is less than or equal to the number of media rights.  On the other hand, assume that there are two rights given to devices 1 and 2, devices 1 and 2 play back the media, the rights at devices 1 and 2 are unflagged, the rights are then given to devices 3 and 4, devices 3 and 4 play back the content, and the rights are subsequently unflagged at devices 3 and 4.  The total number of playback attempts at other devices is four, greater than the total number of rights.  However, device 5 is still permitted to play the media (i.e. the playback attempt is successful) because the unflagging of the rights at devices 3 and 4 means that there are two available rights to give to device 5.  As such, the claim as written constitutes new matter.  For purposes of examination, the claim will be construed to mean that the determination of non-permission comprises determining that a count of devices currently possessing playback rights is greater than or equal to a total number of playback rights.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-9, 11-14, 18, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oho et al. (US 20020184515) (“Oho”) in view of Meffert et al. (US 20030037261) (“Meffert”).
Regarding claim 1, Oho discloses “[a]n aggregator device comprising a processor (rights management unit includes a communications section, a content encryption section, transmission data generation section, user authentication section, decryption key encryption section, etc. [implying the existence of a processor] – Oho, Fig. 2) configured to: 
receive an attempt to [access] media content, the attempt originating via an electronic device (in registering the device to a user information database, the device generates and transmits a registration request to the rights management unit; the rights management unit then extracts a group identifier from the registration request, accesses the user information for searching a licensee record, and extracts the device identifier number from the licensee record [note that the registration request functions as an access attempt because registration of the device in the user information database of the rights management unit is a prerequisite for accessing the content] – Oho, paragraphs 177-79 and Fig. 18; if the device identifier number is below a threshold, the device is registered and the device then generates a setting request for transmission to a rights management unit; the setting request is information for requesting the rights management unit for a right to use [access] the acquiring content data – Oho, paragraph 116; see also Fig. 8); 
determine whether the electronic device is permitted to play the media content based on one or more content rules (in registering the device to a user information database, the device generates and transmits a registration request to the rights management unit; the rights management unit then extracts a group identifier from the registration request, accesses the user information for searching a licensee record, and extracts the device identifier number from the licensee record; if this number is below a maximum number of units the user is allowed to register [content rule = device identifier number is below the threshold], the device is registered – Oho, paragraphs 177-79; see also Fig. 18; the device then sends a setting request, and after receiving the setting request, user authentication section goes through a user authentication process to determine whether the device from which the setting request came belongs to the user; if the user is authenticated, the rights management section accesses a rights database to go through a rights registration process; if the rights database includes a rights record including the device identifier and a content identifier [i.e., if the device is permitted to access the content], a content management section reads and encrypts the content data – id. at paragraphs 117-25; see also Fig. 8); 
in response to determining the electronic device is permitted to play the media content based on the one or more content rules, transmit a message to the electronic device enabling playback of the media content (after encrypting the content data [performed only if the device has been registered, see above], transmission data [message] are generated and the data are transmitted to the device over the transmission path; the device then retrieves and stores the data – Oho, paragraphs 126-28; see also Fig. 8; current setting request may include a usage rule such as “playback m times” where m is a natural number, so that the rights record may include a rights information showing a usage rule of “playback m times” – id. at paragraph 122); and 
in response to determining the electronic device is not permitted to play the media content based on the one or more content rules, refrain from transmitting the message to the electronic device (in registering the device to a user information database, the device generates and transmits a registration request to the rights management unit; the rights management unit then extracts a group identifier from the registration request, accesses the user information for searching a licensee record, and extracts the device identifier number from the licensee record; if this number is above a maximum number of units the user is allowed to register [content rule = device identifier number is below the threshold], a registration rejection notice is generated and transmitted to the device [and hence the message enabling playback is not transmitted] – Oho, paragraphs 177-79 and 183; see also Fig. 18).”
Meffert discloses that the access attempt is an “attempt to [play back] media content (when a customer attempts to play a song, an MP3 file and available certificate(s) are identified to a local agent, and the local agent, upon ascertaining that the certificate is for trial play only, writes to a song log file that the song is for trial play only; the local agent thereafter reads the log file to determine if there are any further plays remaining in the song log file – Meffert, paragraph 126)….”
Oho and Meffert both relate to digital rights management and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oho such that the determination of whether a device has the right to play back content is based on a playback attempt, as disclosed by Meffert, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would protect the rights of the owners of the content by preventing unauthorized users from accessing the content.  See Meffert, paragraph 126.

Regarding claim 2, Oho, as modified by Meffert, discloses that “the one or more content rules comprise a number of devices that are permitted to simultaneously access the media content (in registering the device to a user information database, the device generates and transmits a registration request to the rights management unit; the rights management unit then extracts a group identifier from the registration request, accesses the user information for searching a licensee record, and extracts the device identifier number from the licensee record; if this number is below a maximum number of units the user is allowed to register [content rule = device identifier number is below the threshold], the device is registered – Oho, paragraphs 177-79; see also Fig. 18 [note that the possibility of simultaneity of access is implied by the fact that if registration is successful, then the content is loaded onto the devices with only usage rules governing the number of playbacks, time period of access, total playback time, etc. (see paragraph 114) without restrictions on whether devices all of which satisfy the usage rules may play back the content simultaneously]).”

Regarding claim 7, Oho, as modified by Meffert, discloses that “the media content comprises audio content (content data are exemplified by, inter alia, television programs, movies, radio programs, or music [all of which are or contain audio] – Oho, paragraph 105).” 

Regarding claim 8, Oho, as modified by Meffert, discloses that “the processor is configured to send a message to the electronic device to prevent the electronic device from playing the media content in response to determining that electronic device is not permitted to play the media content based on the one or more content rules (in registering the device to a user information database, the device generates and transmits a registration request to the rights management unit; the rights management unit then extracts a group identifier from the registration request, accesses the user information for searching a licensee record, and extracts the device identifier number from the licensee record; if this number is above a maximum number of units the user is allowed to register [content rule = device identifier number is below the threshold], a registration rejection notice [message] is generated and transmitted to the device [and hence the content is not transmitted to the device and the device is thereby prevented from playing it] – Oho, paragraphs 177-79 and 183; see also Figs. 18 and 8).”

Regarding claim 9, Oho, as modified by Meffert, discloses that “the electronic device comprises a speaker (device may be, inter alia, a PC with a music playback function and a music player [both of which contain speakers] – Oho, paragraph 103).”

Regarding claim 11, Oho discloses “[a] non-transitory computer-readable medium comprising instructions (rights management unit includes user information database, rights database, content database, and decryption key database and several sections for executing instructions such as license information generation section, decryption key encryption section, etc. [implying the existence of a non-transitory computer-readable medium that stores the instructions] – Oho, Fig 2) that, when executed, cause a processor to: 
receive an attempt to [access] media content, the attempt originating via an electronic device (in registering the device to a user information database, the device generates and transmits a registration request to the rights management unit; the rights management unit then extracts a group identifier from the registration request, accesses the user information for searching a licensee record, and extracts the device identifier number from the licensee record [note that the registration request functions as an access attempt because registration of the device in the user information database of the rights management unit is a prerequisite for accessing the content] – Oho, paragraphs 177-79 and Fig. 18; if the device identifier number is below a threshold, the device is registered and the device then generates a setting request for transmission to a rights management unit; the setting request is information for requesting the rights management unit for a right to use [access] the acquiring content data – Oho, paragraph 116; see also Fig. 8); 
determine whether the electronic device is permitted to play the media content based on one or more content rules (in registering the device to a user information database, the device generates and transmits a registration request to the rights management unit; the rights management unit then extracts a group identifier from the registration request, accesses the user information for searching a licensee record, and extracts the device identifier number from the licensee record; if this number is below a maximum number of units the user is allowed to register [content rule = device identifier number is below the threshold], the device is registered – Oho, paragraphs 177-79; see also Fig. 18; the device then sends a setting request, and after receiving the setting request, user authentication section goes through a user authentication process to determine whether the device from which the setting request came belongs to the user; if the user is authenticated, the rights management section accesses a rights database to go through a rights registration process; if the rights database includes a rights record including the device identifier and a content identifier [i.e., if the device is permitted to access the content], a content management section reads and encrypts the content data – id. at paragraphs 117-25; see also Fig. 8); 
in response to determining the electronic device is permitted to play the media content based on the one or more content rules, transmit a message to the electronic device enabling the playback of the media content (after encrypting the content data [performed only if the device has been registered, see above], transmission data [message] are generated and the data are transmitted to the device over the transmission path; the device then retrieves and stores the data – Oho, paragraphs 126-28; see also Fig. 8; current setting request may include a usage rule such as “playback m times” where m is a natural number, so that the rights record may include a rights information showing a usage rule of “playback m times” – id. at paragraph 122); and 
in response to determining the electronic device is not permitted to play the media content based on the one or more content rules, refrain from transmitting the message to the electronic device (in registering the device to a user information database, the device generates and transmits a registration request to the rights management unit; the rights management unit then extracts a group identifier from the registration request, accesses the user information for searching a licensee record, and extracts the device identifier number from the licensee record; if this number is above a maximum number of units the user is allowed to register [content rule = device identifier number is below the threshold], a registration rejection notice is generated and transmitted to the device [and hence the message enabling playback is not transmitted] – Oho, paragraphs 177-79 and 183; see also Fig. 18).”
Meffert discloses that the access attempt is an “attempt to [play back] media content (when a customer attempts to play a song, an MP3 file and available certificate(s) are identified to a local agent, and the local agent, upon ascertaining that the certificate is for trial play only, writes to a song log file that the song is for trial play only; the local agent thereafter reads the log file to determine if there are any further plays remaining in the song log file – Meffert, paragraph 126)….”
See Meffert, paragraph 126.

Regarding claim 12, Oho, as modified by Meffert, discloses that “Page 31 the one or more rules comprise a number of media rights to the media content (in registering the device to a user information database, the device generates and transmits a registration request to the rights management unit; the rights management unit then extracts a group identifier from the registration request, accesses the user information for searching a licensee record, and extracts the device identifier number from the licensee record; if this number is below a maximum number of units the user is allowed to register, the device is registered – Oho, paragraphs 177-79; see also Fig. 18; the device then sends a setting request, and after receiving the setting request, user authentication section goes through a user authentication process to determine whether the device from which the setting request came belongs to the user; if the user is authenticated, the rights management section accesses a rights database to go through a rights registration process [which only occurs if the device is registered]; if the rights database includes a rights record including the device identifier and a content identifier, a content management section reads and encrypts the content data – id. at paragraphs 117-25; see also Fig. 8); and 
the instructions, when executed, cause the processor to determine whether the electronic device is permitted to play the media content based on whether a number of devices currently permitted access to the media content is less than or equal to the number of media rights (in registering the device to a user information database, the device generates and transmits a registration request to the rights management unit; the rights management unit then extracts a group identifier from the registration request, accesses the user information for searching a licensee record, and extracts the device identifier number from the licensee record; if this number is below a maximum number of units the user is allowed to register [rule = device identifier number is below the threshold], the device is registered – Oho, paragraphs 177-79; see also Fig. 18; the device then sends a setting request, and after receiving the setting request, user authentication section goes through a user authentication process to determine whether the device from which the setting request came belongs to the user; if the user is authenticated, the rights management section accesses a rights database to go through a rights registration process; if the rights database includes a rights record including the device identifier and a content identifier [i.e., if the device is permitted to play the content], a content management section reads and encrypts the content data – id. at paragraphs 117-25; see also Fig. 8).”

Regarding claim 13, Oho, as modified by Meffert, discloses that “while the electronic device has access to the media content, the instructions, when executed, cause the processor to enable simultaneous access to the media content for a plurality of electronic devices up to a maximum number of electronic devices specified by the one or more content rules (in registering the device to a user information database, the device generates and transmits a registration request to the rights management unit; the rights management unit then extracts a group identifier from the registration request, accesses the user information for searching a licensee record, and extracts the device identifier number from the licensee record; if this number is below a maximum number of units the user is allowed to register [content rule = device identifier number is below the maximum], the device is registered – Oho, paragraphs 177-79; see also Fig. 18 [note that the possibility of simultaneity of access is implied by the fact that if registration is successful, then the content is loaded onto the devices with only usage rules governing the number of playbacks, time period of access, total playback time, etc. (see paragraph 114) without restrictions on whether devices all of which satisfy the usage rules may play back the content simultaneously]).” 

content data on the device must be decrypted [once downloaded/access initially permitted] in order to be usable, so to decrypt the data the device generates and transmits an issue request to the rights management unit; after authenticating the user and extracting the content identifier, the rights management unit determines whether the right is still available; if so, the rights management unit generates permission information and updates the rights information by the amount used; for example, if the rights information represents a right to “playback m times”, the permission information generated may be “playback n times”, where n is a natural number not exceeding m; the device exercises the right to playback the content data n times, and the rights management section updates the rights information to “playback (m – n) times” [implying that it has been determined that the device played the content n times] – Oho, paragraphs 129-34 (esp. paragraphs 133-34); see also Fig. 11).”

Regarding claim 18, Oho discloses “[a]n aggregator device, comprising: 
a processor (rights management unit includes a communications section, a content encryption section, transmission data generation section, user authentication section, decryption key encryption section, etc. [implying the existence of a processor] – Oho, Fig. 2) configured to:  Application No. 16/823,059 Preliminary Amendment Page 32 
receive an attempt to [access] media content originating via an electronic device (device generates a setting request for transmission to a rights management unit; the setting request is information for requesting the rights management unit for a right to use [access] the acquiring content data – Oho, paragraph 116; see also Fig. 8); 
determine whether the electronic device is permitted to play the media content based on media rights associated with the media content (after receiving the setting request, user authentication section goes through a user authentication process to determine whether the device from which the setting request came belongs to the user; if the user is authenticated, the rights management section accesses a rights database to go through a rights registration process; if the rights database includes a rights record including the device identifier and a content identifier [i.e., if the device is permitted to access the content], a content management section reads and encrypts the content data – Oho, paragraphs 117-25; see also Fig. 8); and 
in response to determining the electronic device is permitted to play the media content based on the media rights, enable the playback of the media content at the electronic device (after encrypting the content data, transmission data are generated and the data are transmitted to the device over the transmission path; the device then retrieves and stores the data – Oho, paragraphs 126-28; see also Fig. 8; current setting request may include a usage rule such as “playback m times” where m is a natural number, so that the rights record may include a rights information showing a usage rule of “playback m times” – id. at paragraph 122).”
Meffert discloses that the access attempt is an “attempt to [play back] media content (when a customer attempts to play a song, an MP3 file and available certificate(s) are identified to a local agent, and the local agent, upon ascertaining that the certificate is for trial play only, writes to a song log file that the song is for trial play only; the local agent thereafter reads the log file to determine if there are any further plays remaining in the song log file – Meffert, paragraph 126)….”
Oho and Meffert both relate to digital rights management and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oho such that the determination of whether a device has the right to play back content is based on a playback attempt, as disclosed by Meffert, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would protect the rights of the owners of the content by preventing unauthorized users from accessing the content.  See Meffert, paragraph 126.

Regarding claim 21, Oho, as modified by Meffert, discloses that “the one or more content rules comprise a number of media rights for the media content (if a rights management section determines that a rights database does not carry a rights record including both the device identifier and the content identifier, a group identifier and every device identifier are extracted and the rights record is newly registered – Oho, paragraphs 119-120 and Fig. 8, ref. chars. S131-33 [note that the maximum device identifier number provides a ceiling on the number of rights that can be granted to the devices, since the flow of Figs. 8 and 18 prevents an unregistered device from acquiring rights]), and … determining that the electronic device is not permitted to play the media content based on the one or more content rules comprises determining that a count of devices other than the electronic device that have attempted playback of the media is greater than or equal to the number of media rights (a user information management section determines whether an extracted device identifier number is a maximum value or larger; the maximum value indicates how many units the user is allowed to register in the user information database – Oho, paragraph 179; if the device identifier number is determined to be the maximum value or larger, a registration rejection notice is sent to the device – id. at paragraph 183; if the device is registered, the system proceeds to go through the rights acquisition process and acquire the content data – id. at paragraph 181; see also Figs. 8 and 18 [note that if the number of devices registered exceeds the maximum, the flow of Fig. 18 cannot proceed to Fig. 8, including the rights registration process delineated therein; therefore, the number of registered devices cannot exceed the number of registered devices with rights, and denial of playback at the instant device will always occur in the case in which the number of other registered devices that have acquired rights [i.e. attempted playback] is greater than or equal to the maximum number of registrable devices [i.e. the maximum number of available rights]).”

Claims 3, 15, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oho in view of Meffert and further in view of Abburi et al. (US 20030084306) (“Abburi”).
Regarding claim 3, Oho, as modified by Meffert and Abburi, discloses that “the processor is configured to prevent the first electronic device from accessing the media content upon determining that a number of electronic devices currently accessing the media content is greater than or equal to a second number of electronic devices that are permitted simultaneous access to the media content (device store includes a list of devices registered in a roaming service by a user, where the user is identified by a unique user identifier; a user will only be permitted to enroll a specified number of active devices (e.g., five) [second number] at one time; if the user attempts to register an additional device when the maximum number of devices has already been registered, the user will receive an error message such as “maximum number of devices enrolled” – Abburi, paragraph 414).”  
Oho, Meffert, and Abburi and relate to content control systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Oho/Meffert to block access to the content if the number of devices permitted simultaneous access has been exceeded, as disclosed by Abburi, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would protect the content owner by restricting the user from copying and redistributing the content on an unlimited basis without paying the owner a license fee.  See Abburi, paragraph 4.

Regarding claim 15, Oho, as modified by Meffert and Abburi, discloses that “the instructions, when executed, cause the processor to: 
receive a second request from a second electronic device for access to the media content (in the case where the user enables the roaming service on a new device [second device] while contacting the synchronization server from the new device, the first synchronization will occur at the time the new device is registered – Abburi, paragraph 441; roaming service allows a license to access content to be bound to a plurality of computers – id. at paragraph 20 [so the request to enable the roaming service is a request to access the content]); and 
enable the second electronic device to access the media content based on determining the electronic device is not playing the media content (in the case where the user enables the roaming service on a new device while contacting the synchronization server from the new device, the synchronization server checks to see if the maximum number of devices are exceeded [i.e., whether there is at least one available enablement of the roaming service, and hence one available license to access/play the content, not being used by the devices]; if the maximum number is not exceeded, the user is prompted for unique machine identification information and synchronization proceeds [i.e., the roaming service is enabled and the device is enabled to play the content] – Abburi, paragraph 441).”1  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Oho/Meffert to allow the user to play back the content provided there is an available license, as disclosed by Abburi, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would protect the content owner by restricting the user from copying and redistributing the content on an unlimited basis without paying the owner a license fee.  See Abburi, paragraph 4.

Regarding claim 19, Oho, as modified by Meffert and Abburi, discloses that “the processor is configured to determine whether the electronic device is permitted to play the media content based on the media rights by determining whether the media content is being played back by another electronic device (if a user enables a roaming service on a new device while contacting the synchronization server from the new device, but the maximum number of devices that can be registered to the user has been exceeded [i.e., the maximum number of devices are already authorized to play back the content], a list of current registered devices is displayed to the user, and information is displayed that explains that a user can either wait until all licenses on a device expire or contact the synchronization server from the device and revoke the licenses on that device [i.e., the new device is not permitted to play back the content while there are valid licenses to play back the content on all other available devices] – Abburi, paragraph 445).”  It would have been obvious to one of ordinary skill in the art before the date See Abburi, paragraph 4.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oho in view of Meffert and further in view of Lao (US 20020198846) (“Lao”).
Regarding claim 4, Oho, as modified by Meffert and Lao, discloses that “the one or more content rules comprise media content access rights based upon a selectively changeable indication between a single owned access right and a multiple owned access right (DRM system includes a license device that is adapted to issue licenses having usage rights associated with protected content; requests for licenses from license server are made by a distribution point based on requests of end users via a client; a separate client device can be associated with each end user [single owned access right] or end users can use a common client device [multiply owned access right]; client receives protected content with license in pre-packaged form and allows one or more end users to access protected content – Lao, paragraph 35).”2  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Oho/Meffert to allow the access rights to be either singly or multiply owned, as disclosed by Lao, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase flexibility by allowing users either to share resources if necessary or to maintain individualized resources.  See Lao, paragraph 35.

5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oho in view of Meffert and further in view of Goddard (US 6684240) (“Goddard”).
Regarding claim 5, Oho, as modified by Meffert and Goddard, discloses that “the one or more content rules comprise a content rating permitted for access by the electronic device (content control system, upon receiving a user request, determines if example content is blocked because its content rating exceeds the threshold delineated by previously set acceptable content rating parameters of the content control system; for example, when a television program has a TV rating of TV-PG and the parental lock level is set so that all television programs having TV ratings equaling or exceeding TV-PG are blocked, an example television program having a TV-14 rating would be blocked while a television program having a TV-G rating would not – Goddard, col. 6, ll. 1-14).”
Oho, Meffert, and Goddard both relate to content control systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified the combination of Oho and Meffert to include content rules such as parental controls that relate to content ratings, as disclosed by Goddard, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that children and other sensitive audiences are not exposed to inappropriate material.  See Goddard, col. 1, ll. 13-25.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oho in view of Meffert and further in view of Glick et al. (US 6985588) (“Glick”).
Regarding claim 6, Oho, as modified by Meffert and Glick, discloses that “the processor is configured to revoke access to the media content based on the electronic device changing location (information is represented in a digital format, and has an associated location identity attribute that precisely defines the geographic area A as the region in which the digital information can be accessed; if an appliance [device] is located within the geographic region A, the digital information will be accessible by the appliance; conversely, if an appliance is located within the geographic region B (or anywhere else besides geographic region A), then the digital information will not be accessible – Glick, col. 6, ll. 4-28).”
Oho, Meffert, and Glick all relate to digital rights management and are analogous.  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Oho/Meffert to disable access to content based on the device’s location, as disclosed by Glick, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would aid in the prevention of infringement of location-dependent copyright laws.  See Glick, col. 2, l. 33-col. 3, l. 23.

Claims 10 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oho in view of Meffert and further in view of Brown et al. (US 20030177248) (“Brown”).
Regarding claim 10, Oho, as modified by Meffert and Brown, discloses that “the attempt to [play back] the media content is based on a voice command of a user of the electronic device (user of a client device may input access requests [playback attempts] via an input interface of a client device; inputting the access request may include using a voice command and voice recognition software – Brown, paragraph 73).”
Oho, Meffert, and Brown all relate to digital rights management and are analogous.  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Oho/Meffert to allow the access request to be in the form of a voice command, as disclosed by Brown, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the user to input the command from a distance in a hands-free manner more quickly than if typing were necessary.  See Brown, paragraph 73.

Regarding claim 16, Oho, as modified by Meffert and Brown, discloses that “the attempt to [play back] the media content is based on a voice command of a user of the electronic device (user of a client device may input access requests [playback attempts] via an input interface of a client device; inputting the access request may include using a voice command and voice recognition software – Brown, paragraph 73).”  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Oho/Meffert to allow the access request to be in the form of a voice command, as disclosed by Brown, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the user to input the command from a distance in a hands-free manner more quickly than if typing were necessary.  See Brown, paragraph 73.
  
Regarding claim 17, Oho, as modified by Meffert and Brown, discloses that “the electronic device comprises a speaker (device may be, inter alia, a PC with a music playback function and a music player [both of which contain speakers] – Oho, paragraph 103).”

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oho in view of Meffert and Abburi and further in view of Shamoon et al. (US 7233948) (“Shamoon”).
Regarding claim 20, Oho, as modified by Meffert, Abburi, and Shamoon, discloses that “the processor is configured to prevent playback of the media content at the electronic device based on determining that the media content is being played back by the other electronic device when the media rights are indicative of a single electronic device playback right (rule may control the ability of a user to copy a work to another device; the rule may specify that the user is authorized to use the governed work on more than one device, but with only one use being valid at any time; if an indicator is set, the rule might require that the work not be decrypted or used, since the user only has the right to use the work on one device at a time, and the indicator establishes that the work is currently “checked out” to another device and has not been checked back in – Shamoon, col. 12, l. 65-col. 13, l. 14).”
Oho, Meffert, Abburi, and Shamoon all relate to digital rights management and are analogous.  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified the combination of Oho, Meffert, and Abburi to prevent the use of a work on a first device when the user only has the right to use the work on a second device, as disclosed by Shamoon, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the See Shamoon, col. 12, l. 65-col. 13, l. 14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 6,889,207 (“reference patent 1”) in view of Oho and further in view of Meffert. A claim comparison table follows, followed by an analysis.
Instant Application
Reference Patent 1
1. An aggregator device comprising a processor configured to: 
receive an attempt to [play back] media content originating via an electronic device; 
determine whether the electronic device is permitted to play the media content based on one or more content rules;
in response to determining the electronic device is permitted to play the media content based on the one or more content rules, transmit a message to the electronic device enabling playback of the media content; and 
in response to determining the electronic device is not permitted to play the media content based on the one or more content rules, refrain from transmitting the message to the electronic device.
15.  A device for establishing content control in an environment having a plurality of devices where one or more devices play media within the environment and at least one device maintains content rules, the device comprising:
a transmitter; 
a receiver;
a memory that stores interaction rules of the device for interacting with the at least one device maintaining content rules to exercise content control; 
components that play the media content;
a state sensor that is operably coupled to one or more of the components to recognize playback of the media by the components; and
a processor in communication with the transmitter, receiver, memory, state sensor, and components, wherein the processor is configured to detect 

receive an attempt to [play back] media content originating via an electronic device; 
determine whether the electronic device is permitted to play the media content based on one or more content rules; 
in response to determining the electronic device is permitted to play the media content based on the one or more content rules, transmit a message to the electronic device enabling playback of the media content; and 
in response to determining the electronic device is not permitted to play the media content based on the one or more content rules, refrain from transmitting the message to the electronic device.
15.  A device for establishing content control in an environment having a plurality of devices where one or more devices play media within the environment and at least one device maintains content rules, the device comprising:
a transmitter; 
a receiver;
a memory that stores interaction rules of the device for interacting with the at least one device maintaining content rules to exercise content control; 
components that play the media content;
a state sensor that is operably coupled to one or more of the components to recognize playback of the media by the components; and
a processor in communication with the transmitter, receiver, memory, state sensor, and components, wherein the processor is configured to detect 

a processor configured to:  Application No. 16/823,059 Preliminary Amendment Page 32 
receive an attempt to [play back] media content originating via an electronic device; 
determine whether the electronic device is permitted to play the media content based on media rights associated with the media content; and 
in response to determining the electronic device is permitted to play the media content based on the media rights, enable the playback of the media content at the electronic device.
15.  A device for establishing content control in an environment having a plurality of devices where one or more devices play media within the environment and at least one device maintains content rules, the device comprising:
a transmitter; 
a receiver;
a memory that stores interaction rules of the device for interacting with the at least one device maintaining content rules to exercise content control; 
components that play the media content;
a state sensor that is operably coupled to one or more of the components to recognize playback of the media by the components; and
a processor in communication with the transmitter, receiver, memory, state sensor, and components, wherein the processor is configured to detect 


Instant claim 1 differs from the reference claim insofar as the instant claim requires that the content rule relate to whether or not playback of the media is permitted.  If playback is permitted pursuant to the content rule, a message is transmitted to the device permitting playback, and if playback is not permitted, the message is not transmitted.  Oho teaches this procedure (in registering the device to a user information database, the device generates and transmits a registration request to the rights management unit; the rights management unit then extracts a group identifier from the registration request, accesses the user information for searching a licensee record, and extracts the device identifier number from the licensee record; if this number is below a maximum number of units the user is allowed to register [content rule = device identifier number is below the threshold], the device is registered – Oho, paragraphs 177-79; see also Fig. 18; the device then sends a setting request, and after receiving the setting request, user authentication section goes through a user authentication process to determine whether the device from which the setting request came belongs to the user; if the user is authenticated, the rights management section accesses a rights database to go through a rights registration process; if the rights database includes a rights record including the device identifier and a content identifier [i.e., if the device is permitted to access the content], a content management section reads and encrypts the content data – id. at paragraphs 117-25; see also Fig. 8; after encrypting the content data [performed only if the device has been registered, see above], transmission data [message] are generated and the data are transmitted to the device over the transmission path; the device then retrieves and stores the data – id. at paragraphs 126-28; see also Fig. 8; current setting request may include a usage rule such as “playback m times” where m is a natural number, so that the rights record may include a rights information showing a usage rule of “playback m times” – id. at paragraph 122; in registering the device to a user information database, the device generates and transmits a registration request to the rights management unit; the rights management unit then extracts a group identifier from the registration request, accesses the user information for searching a licensee record, and extracts the device identifier number from the licensee record; if this number is above a maximum number of units the user is allowed to register [content rule = device identifier number is below the threshold], a registration rejection notice is generated and transmitted to the device [and hence the message enabling playback is not transmitted] – id. at paragraphs 177-79 and 183; see also Fig. 18).
Oho and the reference application both relate to digital rights management and are analogous.  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified reference patent 1 such that a decision whether or not to transmit a message permitting access to content is contingent upon the outcome of the application of a content rule, as disclosed by Oho, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the content does not get into the hands of those who are not authorized to use it.  See Oho, paragraphs 1-9.
Meffert discloses that the access attempt is an “attempt to [play back] media content (when a customer attempts to play a song, an MP3 file and available certificate(s) are identified to a local agent, and the local agent, upon ascertaining that the certificate is for trial play only, writes to a song log file that the song is for trial play only; the local agent thereafter reads the log file to determine if there are any further plays remaining in the song log file – Meffert, paragraph 126)….”
Reference patent 1, Oho and Meffert all relate to digital rights management and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of reference patent 1 and Oho such that the determination of whether a device has the right to play back content is based on a playback attempt, as disclosed by Meffert, See Meffert, paragraph 126.

Instant claim 11 has all the differences from reference claim 15 that instant claim 1 has, plus the fact that instant claim 1 is directed to a non-transitory computer-readable medium.  Oho teaches this difference (rights management unit includes user information database, rights database, content database, and decryption key database and several sections for executing instructions such as license information generation section, decryption key encryption section, etc. [implying the existence of a non-transitory computer-readable medium that stores the instructions] – Oho, Fig 2).  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified the combination of reference patent 1 and Meffert such that a decision whether or not to transmit a message permitting access to content is contingent upon the outcome of the application of a content rule, as disclosed by Oho, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the content does not get into the hands of those who are not authorized to use it.  See Oho, paragraphs 1-9.
Instant claim 18 differs from reference claim 15 in that the content rule of the instant claim relates to media rights and the “instruction regarding playback of the media” is to play back the media when permitted based on the media rights.  Oho discloses these differences (device generates a setting request for transmission to a rights management unit; the setting request is information for requesting the rights management unit for a right to use [access] the acquiring content data – Oho, paragraph 116; see also Fig. 8; after receiving the setting request, user authentication section goes through a user authentication process to determine whether the device from which the setting request came belongs to the user; if the user is authenticated, the rights management section accesses a rights database to go through a rights registration process; if the rights database includes a rights record including the device identifier and a content identifier [i.e., if the device is permitted to access the content], a content management section reads and encrypts the content data – id. at paragraphs 117-25; see also Fig. 8; after encrypting the content data, transmission data are generated and the data are transmitted to the device over the transmission path; the device then retrieves and stores the data – id. at paragraphs 126-28; see also Fig. 8; current setting request may include a usage rule such as “playback m times” where m is a natural number, so that the rights record may include a rights information showing a usage rule of “playback m times” – id. at paragraph 122).  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified the combination of reference patent 1 and Meffert such that the media are permitted to be played back if the device has rights to the media, as disclosed by Oho, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the content does not get into the hands of those who are not authorized to use it.  See Oho, paragraphs 1-9.

Claims 1, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 7,114,167 (“reference patent 2”) in view of Oho and further in view of Meffert.
Instant Application
Reference Patent 2
1. An aggregator device comprising a processor configured to: 
receive an attempt to [play back] media content originating via an electronic device; 
determine whether the electronic device is permitted to play the media content based on one or more content rules;
in response to determining the electronic device is permitted to play the media content based on the 
in response to determining the electronic device is not permitted to play the media content based on the one or more content rules, refrain from transmitting the message to the electronic device.

a transmitter; 
a receiver; 
components that play the media content; 

a processor in communication with the transmitter, receiver, state sensor, and components, wherein the processor is configured to detect playback of the media and obtain content information of the media from the playback, direct transmission of the content information to at least one device, receive a message including an instruction regarding playback of the media from the at least one device, and implement the instruction.

receive an attempt to [play back] media content originating via an electronic device; 
determine whether the electronic device is permitted to play the media content based on one or more content rules; 
in response to determining the electronic device is permitted to play the media content based on the one or more content rules, transmit a message to the electronic device enabling playback of the media content; and 


a transmitter; 
a receiver; 
components that play the media content; 
a state sensor that is operably coupled to one or more of the components to recognize playback of the media by the components; and 
a processor in communication with the transmitter, receiver, state sensor, and components, wherein the 

a processor configured to:  Application No. 16/823,059 Preliminary Amendment Page 32 
receive an attempt to [play back] media content originating via an electronic device; 
determine whether the electronic device is permitted to play the media content based on media rights associated with the media content; and 
in response to determining the electronic device is permitted to play the media content based on the media rights, enable playback of the media content at the electronic device.
15. A device for establishing content control in an environment having a plurality of devices where one or more devices play media within the environment and at least one device maintains content rules, the device comprising:
a transmitter; 
a receiver; 
components that play the media content; 
a state sensor that is operably coupled to one or more of the components to recognize playback of the media by the components; and 
a processor in communication with the transmitter, receiver, state sensor, and components, wherein the processor is configured to detect playback of the media and obtain content information of the media from the playback, direct transmission of the content information to at least one device, receive a message including an instruction regarding 


The relevant portions of claim 15 of reference patent 2, disclosing the operations of the processor, are identical to those of claim 15 of reference patent 1.  Therefore, the obviousness analysis is identical to that of reference patent 1.

(2) Response to Argument
A.	The Rejection of Claim 21 under 35 USC § 112(a) Should Be Summarily Sustained
Examiner notes that Appellant has not entered substantive arguments against the rejection of dependent claim 21 under 35 USC § 112(a).  Rather, Appellant attempted to cure the issue via an after-final amendment on February 19, 2021.  Examiner denied entry of this proposed amendment in an April 30, 2021 Advisory Action for failure to comply with the requirements of 37 CFR § 1.116.  Therefore, the version of the claims at issue on appeal is not the version presented in Appellant’s Claims Appendix, see Appeal Brief dated April 22, 2021 (“Brief”) 27-30, but rather the claims presented on November 9, 2020.  Examiner reminds the Board that 37 CFR § 41.37(c)(1)(iv) indicates that “the failure of appellant … separately [to] argue claims which appellant has grouped together shall constitute a waiver of any argument that the Board must consider the patentability of any grouped claim separately.”  That is, the Board should summarily sustain the rejection for failure to make a substantive argument against its validity.

B.	The Rejection of Claims 1-2, 7-9, 11-14, 18, and 21 over Oho in View of Meffert Is Proper
Statement of Law
 “The legal concept of prima facie obviousness is a procedural tool of examination which applies broadly to all arts.”  MPEP § 2142.  “The examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness. If the examiner does not produce a prima facie case, the applicant is under no obligation to submit secondary evidence to show nonobviousness. If, however, the examiner prima facie case, the burden of coming forward with evidence or arguments shifts to the applicant who may submit additional evidence of nonobviousness….”  Id.  “‘The determination of obviousness is dependent on the facts of each case.’ Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 1089, 89 USPQ2d 1370, 1379 (Fed. Cir. 2008).”  Id.  “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.”  MPEP § 2144(I) (citations omitted).
Appellant Has Waived Its Right Independently to Challenge Examiner’s Rejection of Claims 7-9 and 12-13
Examiner notes that, among the claims Examiner rejected under 35 USC § 103 over Oho in view of Meffert, Appellant has entered a substantive argument only against the rejection of claims 1-2, 11, 14, 18, and 21.  Therefore, if the Board finds that claims 1-2, 11, 18, and 21 are rendered obvious by Oho in view of Meffert, it should summarily sustain the rejection of claims 7-9 and 12-13, because Appellant has not entered substantive arguments against the rejections of these claims.  See 37 CFR § 41.37(c)(1)(iv).
Oho, as Modified by Meffert, Discloses “Receiv[ing] an Attempt to [Play Back] Media Content, the Attempt Originating Via an Electronic Device”
Appellant’s argument that Oho in view of Meffert does not teach the receipt of an attempt to play back media content should not convince the Board.  Appellant’s argument is that the registration request of Oho is not equivalent to an access attempt, honing in on explanatory language in the Final Rejection of November 20, 2020 (“Final”) that “the registration request functions as an access attempt because registration … is a prerequisite for accessing the content” and stating that “a ‘prerequisite’ for performing an action does not constitute an attempt to perform the action, but rather, by definition, [is] something that is required to be performed before the action can be attempted.”  Brief at 10-11.  However, consider Figure 18 of Oho and note that if the registration request S31 transmitted from the device to the rights management unit 11a results in a rejection notice S39 being generated, the rejection notice S310 is received at the device, does not occur in the event that a device receives a registration rejection notice.  The method ends at step S310 instead of proceeding to the method of Figure 8 in which the data are transferred.  To the extent that the entire purpose of registration is to enable the device to receive the content from the rights management unit, the registration itself is an attempt to access the content.  Appellant did not claim direct attempts to access the content.  Any action reasonably directed toward the goal of accessing the content is an access attempt.
An analogy may be useful.  Assume that a user wishes to use a popular music streaming service that requires the creation of an account prior to streaming.  The creation of an account with an invalid password, with an email address already registered with the service, or by a user who is banned from accessing the service due to repeated violation of the end-user license agreement will result in the user being unable to access any content.  The registration of an account, therefore, is clearly an attempt to access the content, because it is an action taken with the ultimate goal of gaining access.  
Appellant would apparently have the Board find that only direct download attempts qualify as “access attempts.”  This is clearly too narrow.  “During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”  MPEP § 2111.  The specification never defines “attempt,” and the Oxford English Dictionary defines an “attempt” as “[a] putting forth of effort to accomplish what is uncertain or difficult….”  Oxford Eng. Dictionary, definition 1(a) of “attempt,” https://oed.com/view/Entry/12765?rskey=oky2uX&result=1#eid (last visited May 4, 2021).  Because successful registration, and thus the receipt of the underlying data, is uncertain in Oho, and registering the device is an effort whose ultimate conclusion is the receipt of the underlying data, a registration request is clearly an “attempt” to access the data.
Appellant’s suggestion that Examiner is “using the benefit of the instant application and nineteen years of hindsight since the 2002 filing of the instant application,” Brief at 11, is unsupported either by the evidence before the Board or by argument.  It must be recognized that any judgment on obviousness is in a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Oho was filed on May 29, 2002, before the June 18, 2002 filing date of the earliest application to which this application claims priority.  As far as Examiner can tell, Oho was invented before the instant application.  Examiner is using the benefit of the disclosure of Oho to reject the claim, not developments in the art that may have occurred in the ensuing generation.
Appellant’s argument that the disclosure of Oho does not support the notion that a device that has not successfully registered cannot access the content, Brief at 11, is also unconvincing.  As Figure 18 shows, if the device identifier number S33 extracted from the device is greater than or equal to the maximum value S34, the device receives a registration rejection notice S310 and the method ends.  That is, the method does not proceed to the point at which it would be capable of receiving S18 and storing S19 data transmitted S17 from the rights management unit, as shown in Figure 8.  Regardless, even assuming arguendo that an unregistered device could somehow bypass the registration process and proceed directly to downloading content from the rights management unit, which as far as Examiner can tell is not supported by Oho, it would be beside the point.  The only question is whether the registration request is an access attempt, and since it is an action taken toward the goal of accessing the content, it clearly is.
Appellant then makes certain comments to the effect that if Meffert’s “attempt to play a song” replaced Oho’s access request, Oho would be “inoperable for its intended purpose to ‘to [sic] register the device 21c in the user information DB 113’.”  Brief at 11-12 (citing Oho, paragraph 177).  This is incorrect on many levels.  First, it assumes that physical combinability is the test for obviousness.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  solely to stand for the proposition that, in a digital rights management environment, access attempts in the form of playback attempts were known before the date of invention.  Meffert, particularly paragraph 126, discloses a system in which a customer’s attempt to play a song triggers the identification of a certificate that may indicate that the song is solely for trial play.  If there are no plays remaining in the song log file, playback is prevented.  An ordinary artisan before the date of invention would have been motivated to determine access rights at the point of playback for the purpose of preventing unauthorized playbacks.  Whether the algorithm of Oho could be physically recoded to replace a registration request with a playback attempt is irrelevant.
Second, Appellant both abuses the notion of rendering a reference inoperable for its intended purpose and misrepresents the intended purpose of Oho.  A Federal Circuit case discussed in the MPEP is illustrative of what rendering a reference unsatisfactory for its intended purpose does, and does not, mean:
If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984) (Claimed device was a blood filter assembly for use during medical procedures wherein both the inlet and outlet for the blood were located at the bottom end of the filter assembly, and wherein a gas vent was present at the top of the filter assembly. The prior art reference taught a liquid strainer for removing dirt and water from gasoline and other light oils wherein the inlet and outlet were at the top of the device, and wherein a pet-cock (stopcock) was located at the bottom of the device for periodically removing the collected dirt and water. The reference further taught that the separation is assisted by gravity. The Board concluded the claims were prima facie obvious, reasoning that it would have been obvious to turn the reference device upside down. The court reversed, finding that if the prior art device were turned upside down it would be inoperable for its intended purpose because the gasoline to be filtered would be trapped at the top, the water and heavier oils sought to be separated would flow out of the outlet instead of the purified gasoline, and the screen would become clogged.)

MPEP § 2143.01(V).  In other words, if a proposed modification makes the primary reference not function as it was intended to function alone, there is no motivation to combine the references.  Mere replacement of one type of access request for another in a DRM algorithm does not fit this bill.  Furthermore, the “intended purpose” of Oho is not to register devices, but rather to allocate licenses to digital content.  Registration of the devices is merely one step in the process of license allocation.  The abstract is instructive:  “[P]rovided is a license information management system with which the licensee β can use the content data with his or her own rights information on the device belonging to the licensee γ.”  (Emphasis added.)  
Oho, as Modified by Meffert, Discloses “Determin[ing] Whether the Electronic Device is Permitted to Play the Content Based on One or More Content Rules”
Appellant’s argument that Oho does not disclose “determin[ing] whether the electronic device is permitted to play the media content based on one or more content rules” should not be accepted by the Board.  Appellant specifically disputes language in the Final in which Examiner argued, in response to a similar argument by Appellant (then Applicant), that “the ‘content rule’ disclosed by Oho is … ‘forward the content to the device … only if the device is registered, and register the device only if the difference between the maximum number of registrable devices and the actual number of currently registered devices is positive,’ which is as claimed,” protesting that “Oho includes no such language.”  Brief at 17 (citing Final at 32) (emphasis deleted).  There is, however, no requirement that a claim rejection include solely direct quotes from a reference (as opposed to explanatory remarks discussing the precise reason why a reference meets a claim), much less that an Examiner’s response to a patent applicant’s arguments must consist exclusively of direct quotes from the prior art.  However, should the source itself be more convincing, Oho paragraph 183 states the following:
In step S34, if the device identifier number Ndv is determined as being the maximum value Vul or larger, the user information management section 124 notifies, without going through steps S35 and S36, the registration completion generation section 125 that the licensee record Rcs is rejected for update. Then, the device identifier Idvc in the registration request Drsc is forwarded to the registration completion generation section 125. In response to the update rejection, the registration completion generation section 125 generates such a registration rejection notice Dsrc as shown in FIG. 19C, and transmits it to the device 21c through the communications section 213 and the transmission path 31 (step S39). Here, the registration rejection notice Drsc is information for notifying the device 21c that it is not registered in the user information DB 113, and includes the device identifier Idvc provided by the user information management section 124, and the previously-held registration rejection identifier Isr. In the device 21c (see FIG. 17), the setting request generation section 212 receives the registration rejection notice Dsrc via the communications section 213 (step S310), and accordingly determines that it is not time to execute step S11 of FIG. 8, and terminates the procedure.

(Emphasis added.)  Paragraph 30, in turn, states the following: “FIG. 8 is a flowchart showing the operations of the device 21a and the rights management unit 11 at the time of right setting to the content data Dcnt, and acquisition thereof.”  (Emphasis added.)  Collectively, Figures 8 and 18, and paragraphs 30 and 183, show that if a device being registered has a device identifier number above a maximum, the registration of the device is rejected, and the procedure does not proceed to the point of acquisition of content data.  That is, there is a rule that devices whose registration requests have been rejected due to exceeding the maximum device identifier number may not acquire content data.  Incidentally, this observation suffices to dispose of Appellant’s further argument that “Oho’s ‘device identifier number’ has nothing to do with any content,” Brief at 17.
	As a final note about claim interpretation, Examiner notes that neither the claim nor the specification explicitly defines the term “content rule.”  As always, in the absence of a definition in the specification, “words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.”  MPEP § 2111.01(I).  Since, to Examiner’s knowledge, “content rule” was not an accepted term of art at the time of invention, it must be interpreted according to its plain meaning, which here is “rule relating to the content a device is permitted to play.”  Since the rule that a device whose registration has been rejected may not receive content relates to the content it is permitted to play, it is clearly a “content rule” as the term is most broadly reasonably construed in light of the specification.
Oho, as Modified by Meffert, Discloses the Additional Limitations of Claim 14
The combination of Oho and Meffert discloses the additional limitations of claim 14 as the claim is most broadly reasonably construed in light of the specification.  Appellant argues that Oho does not disclose the limitations of the claim because “determining a number of times a device has played content data is not the same as ‘determin[ing] whether the electronic device is playing the media content’, as recited in dependent claim 14 ….”  Brief at 18 (emphasis deleted).  In making this argument, Appellant makes a mistake that it continues to make over multiple claims: it insists that the claim must be interpreted in a way that is not consistent with what the specification discloses.

[0086] FIG. 12 shows logical operations demonstrating the borrowing of media rights of a content rule from a device, such as an aggregator, that maintains the content rules. The logical operations begin by a first device sending a request to borrow media rights to a second device that maintains the media rights at send operation 1202. For23 P33190USC5example, the first device may be an MP3 player and the request is for permission to play a particular song or volume of songs. 
[0087] The second device receives the request and determines if the media rights to the content exist at receive operation 1204. If so, and they are not flagged as borrowed, then the second device sends the media rights to the first device to allow the first device to play the content at send operation 1206. The media rights are then flagged as borrowed at the second device at flag operation 1208. Subsequently, when a third device requests authorization for media playback from the second device for the same content at send operation 1210, the second device then checks the media rights at test operation 1212 and detects the flag. The second device then sends a stop instruction to the third device at send operation 1214 to prevent the third device from playing the content because the first device already has rights to it. 
[0088] These logical operations could also be adapted to provide a count for the media rights so that more than one device can access the media rights for playback of content if multiple rights are owned for the content. Each time the media rights are borrowed by a device, the count of media rights is decremented. Once the count reaches zero, stop instructions are sent to the devices subsequently attempting playback. Furthermore, there can be a similar device exchange to unflag the digital rights or increment the count to restore capability of other devices to subsequently borrow the digital rights to media content. 




    PNG
    media_image2.png
    555
    696
    media_image2.png
    Greyscale

	In other words, the entire claim set finds support virtually exclusively in the portions of the specification reproduced above.  As paragraphs 86-88 make clear, after the second device has given the first device media rights to play back the content, the only point at which the second device subsequently checks the first device is to “check[] the media rights” to “detect[] the flag” indicating that the first device has already borrowed the media rights.  At no point does the second device “determine whether the [first] electronic device is playing the media content,” at least if “is playing” is to be construed as “is actively in the process of playing back the content at the current moment.” 3  The only determination that the second right to play the content.  Therefore, the only interpretation of “is playing back the content” that is consistent with what the specification discloses is “is still actively permitted to play the content.”  See note 1 supra for further analysis.
	“[T]he meaning given to a claim term … must be consistent with the use of the claim term in the specification and drawings.” MPEP § 2111.  Moreover, “[t]he disclosure presented in [a] continuation must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application.”   Id. at § 201.07.  In requesting that Examiner and the Board interpret “is playing” differently from the only available interpretation consistent with the original disclosure, Appellant effectively admits not only that it wishes to introduce new matter into the disclosure nearly a generation after it was written, but also that it wishes to claim a nearly twenty-year-old invention that there is no evidence the inventors ever invented.
	Under Examiner’s interpretation, Oho meets the claim.  Paragraphs 129-134 of Oho discuss a process by which a rights management unit grants a device a right to play back a certain media item a positive natural number of times, say m.  After the device has exercised a permission to play back the content some of those times (say n, where n < m), the rights management unit decrements the number of times the device is authorized to play the content to (m – n) times.  That is, after granting the initial m-playback right to the device, the rights management unit determines whether the device retains the right to play the content by updating the rights information from “play back m times” to “play back (m – n) times.”  Obviously, if n = m, the device no longer retains the right to play back the content.  Therefore, the updating of the rights information (see reference character S27 of Figure 11) functions, when n < m, as a determination both (a) that the device either has played the content n times or is actively playing it for the nth time, and (b) that the device is still permitted to play the content.  Conversely, when n = m, the updating of the rights information is a determination both (a) that the device either has played the content m times or is actively playing it for the mth time, and (b) that the device no longer possesses playback rights.  (Note 
Oho, as Modified by Meffert, Discloses an Aggregator Device Configured to Receive a Playback Attempt
Appellant’s further arguments that claim 18 is not rendered obvious by the combination of Oho and Meffert should be rejected by the Board.  Appellant’s arguments regarding claim 18 largely mirror those of claim 11 with a few exceptions.  One is that Meffert allegedly does not disclose an “aggregator device.”  Specifically, Appellant asserts, in a misunderstanding of the rejection itself, that the rejection “makes clear that Oho does not disclose ‘an aggregator device’ configured to receive ‘an attempt to [play back] media content originating via an electronic device’, as recited in claim 18.”  Brief at 19.  Appellant goes on to make an argument that Meffert does not disclose an aggregator device configured to receive a playback attempt.  Id. at 19-21.  However, Examiner never asserted that Meffert does or does not disclose an aggregator device.  Rather, Examiner specifically stated that “Oho discloses ‘[a]n aggregator device, comprising: a processor ... configured to [perform the bulk of the claimed functions]’”, and used Meffert solely to teach an access attempt comprising a playback attempt in a DRM environment.  Final at 12-13 (emphasis added).
The Board has previously made a determination as to the proper construction of the term “aggregator device” as used in this family of applications.  In its decision to affirm the undersigned Examiner’s rejection of the claims at issue in application number 15/342,117, the direct parent of the application at issue in this appeal, the Board stated that “any device that is capable of communicating with multiple devices via a transmitter and receiver and collecting signals from the multiple devices, as well as performing the functions claimed in the … claims, qualifies as an ‘aggregator device.’”  Ex parte Olsson et al., No. 2021-001231 6 (P.T.A.B. Apr. 2, 2021).  In so stating, the Board cited to paragraphs 91-92 of the specification shared by the ‘117 application and the instant application, which essentially affirms the Board’s view that the aggregator device is a transmitting and receiving device that aggregates signals and performs the claimed functions.  As Examiner has previously shown, Oho’s rights management unit See also paragraph 179 (“If determined "No" in step S34, the user information management section 124 extracts from the received registration request Drsc the device identifier Idvc, and adds it to the licensee record Rcs (step S35).”).  That is, the rights management unit receives registration requests from multiple devices and aggregates records of the multiple devices in a central location.  It then transmits either rejection or completion notices to each of the devices requesting registration.  As such, Oho discloses an “aggregator device,” as claimed.
Appellant’s further argument that Meffert allegedly fails to disclose the receipt off-device of “an attempt to [play back] media content originating via an electronic device” because “the customer’s attempt ‘to play the song’ in Meffert is entirely handled by the local agent 130,” Brief at 19-20, is equally misplaced.  As previously noted, Examiner never took a position on whether Meffert teaches that the playback attempt originating “via an electronic device” is sent to an “aggregator device” or elsewhere.  To reiterate, Examiner only uses Meffert to teach that a playback attempt can be a variety of access attempt.  Moreover, Appellant’s assertion that “the proposed combination with Meffert instead teaches away from sending an ‘attempt to [play back]’ anywhere off device,” id. at 20, misapplies the law of “teaching away” to the instant fact pattern.  “‘[T]he prior art’s mere disclosure of [an] alternative does not constitute a teaching away from any [other] alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….’ In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”  MPEP § 2145(X)(D)(1).  Even assuming arguendo that Meffert teaches that the playback attempt signal is sent solely within the device, which Examiner does not concede, this would not qualify as a teaching away because (i) the mere fact of disclosing playback attempts sent within a device is not in and of itself a disparagement or criticism of playback attempts sent off-device, and (ii) the notion of “teaching away” claimed invention, rather than between two prior art references.  See id. (“A prior art reference that ‘teaches away’ from the claimed invention is a significant factor to be considered in determining obviousness….”) (emphasis added).  Appellant’s argument, by contrast, appears to be that Meffert’s alleged employment of playback attempts sent within a device teaches away from Oho.  Brief at 20 (“[R]ather than teaching that the ‘setting request’ that is described in Oho as being sent off device can be modified to send an ‘attempt to [play back]’ off device …, the proposed combination with Meffert instead teaches away from sending an ‘attempt to [play back]’ anywhere off device, let alone to a ‘rights management unit 11’ of Oho….”) (emphasis added).  Though both Oho and the claim suggest that the access attempt (which, Examiner reminds the Board, corresponds to Oho’s registration request, not the setting request as Appellant asserts) is sent to another device, Appellant’s argument appears to be at least in part that Meffert teaches away from Oho, which is not the proper test.
Oho, as Modified by Meffert, Discloses the Additional Limitations of Claim 21 as Most Broadly Reasonably Construed in Light of the Specification
Appellant’s argument that Oho and Meffert do not disclose the additional limitations of claim 21 should not convince the Board.  As a preliminary matter, Examiner reiterates that Appellant’s argument is, in some sense, moot, as the Board must summarily sustain Examiner’s rejection of claim 21 under 35 USC § 112(a) regardless of the merits of the additional rejection under 35 USC § 103.  However, Oho still discloses the original version of claim 21 as most broadly reasonably construed in light of the specification.  Referring the Board to Examiner’s §112(a) rejection, the specification, at paragraphs 87-88, discloses that the trigger for denial of playback to a requesting device is not the exceeding of a total number of playback attempts by other devices, but rather the allocation of all available media rights to other devices.  Therefore, Examiner is justified in equating a playback attempt with an allocation of a playback right, as that is the only construction of the claim consistent with the specification.4


D.	The Rejection of Claim 3 over Oho/Meffert/Abburi Is Proper
	Appellant’s argument that claim 3 is not met by the combination of Oho, Meffert, and Abburi also fails.  First, it is necessary to point out that, like claims 14 and 21, claim 3 is claiming something that, under at least one interpretation, is not disclosed by the specification.  Specifically, claim 3 recites “determining that a number of electronic devices currently accessing the media content is greater than or equal to a second number of electronic devices that are permitted simultaneous access to the media content.”  (Emphasis added.)  One might, at first blush, be tempted to read the term “currently accessing” to mean “actively accessing at a specific time and date that correspond to the exact moment of the present.”  For instance, one might read the claim to mean “determining that only two devices are given simultaneous 
	As so understood, Appellant’s argument that “the cited portion of Abburi is … directed to a maximum number of devices that a user can register, and also does not disclose a ‘number of electronic devices that are permitted simultaneous access to the media content,’” Brief at 22, fails.  Examiner notes that the portion of the claim challenged deals with a “number of electronic devices that are permitted simultaneous access” rather than the number of devices that are actively accessing the content at a given moment.  Abburi, like Oho, uses registration as a way of determining who does, and who does not, have access rights to content.  Paragraph 414 of Abburi shows that the user is only permitted to enroll a certain number of active devices in a roaming service at a time, and if the maximum number of devices has already been registered, the user receives an error message.  Paragraph 20, in turn, makes clear that the purpose of the roaming service is to grant licenses to access content bound to the devices.  That is, a device attempting to register with the roaming service when the maximum number of devices has already been registered may not register, and a device not registered with the roaming service may not receive a license to access the underlying content.  Therefore, Abburi clearly discloses a “number of electronic devices that are permitted simultaneous access to the media content,” as well as the prevention of access upon a determination that the number of simultaneously registered devices is “greater than or equal to” the maximum number of registrations.
	
E.	The Rejection of Claim 4 over Oho/Meffert/Lao Is Proper
Contrary to Appellant’s position, the combination of Oho, Meffert, and Lao meets claim 4 as the claim is most broadly reasonably construed in light of the specification.  This claim presents arguably the selectively changeable indication between a single owned access right and a multiple owned access right.”  (Emphasis added.)  A reader might interpret this to mean that there is a knob or radio button that allows the user to select whether the access rights will be singly or multiply owned.  Again, however, nothing resembling this appears in the specification.  Instead, paragraphs 87-88 at most disclose that there is one embodiment of the invention in which there is only one media right and another embodiment of the invention in which there are multiple media rights.  The specification never mentions anything like a “selectively changeable indication,” nor does it use any language that would suggest that whether the access rights are singly or multiply owned can be “selectively change[d]” by means other than “adapt[ing]” the embodiment.  Therefore, Examiner interprets the “selectively changeable indication” claim language to mean that the system can be adapted such that there is either a singly owned access right or multiply owned access rights, or, in other words, that either an embodiment in which there is one access right or an embodiment in which there are multiple access rights can be selected.
	Nonetheless, Appellant turns this deficiency in claim drafting into an alleged Examiner error, charging that “[t]he rejection of claim 4 is … deficient for failing to consider the limitation ‘selectively changeable indication,’ as recited in the claim.”  Brief at 23.  On the contrary, Examiner considered the limitation and determined that the only way to salvage the claim language in question from an interpretation that has no basis in the specification was to interpret it in light of what the specification does disclose.  See note 2 supra.  So read, Lao discloses the limitation.  Paragraph 35 of Lao discloses a DRM system including a license device adapted to issue licenses having usage rights associated with protected content.  The licenses are distributed to client devices used by end users; however, there may be multiple end users per client device or a single end user per client device.  In other words, the licenses (the “content rules” comprising “media content access rights”) may be distributed either by granting a license to a device used by single end user (a “single owned access right”) or by granting it to a device used by multiple end users (a “multiple owned access right”).  Because either alternative is possible, the two alternatives are 

F.	Appellant has Waived its Right Independently to Challenge Examiner’s Rejections under 35 USC § 103 of Claims 5-6, 10, 15-17, and 19-20
Examiner notes that, among the remaining claims Examiner rejected under 35 USC § 103, Appellant has entered a substantive argument against none of them.  Therefore, if the Board is otherwise convinced that Examiner’s rejections are proper, it should summarily sustain the rejection of these claims, because Appellant has not entered substantive arguments against them.  See 37 CFR § 41.37(c)(1)(iv).

G.	The Nonstatutory Double Patenting Rejections Are Proper
	i.	Statement of Law
MPEP § 804 states that:
The doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. The public policy behind this doctrine is that: 
The public should . . . be able to act on the assumption that upon the expiration of the patent it will be free to use not only the invention claimed in the patent but also modifications or variants which would have been obvious to those of ordinary skill in the art at the time the invention was made, taking into account the skill in the art and prior art other than the invention claimed in the issued patent. 
In re Zickendraht, 319 F.2d 225, 232, 138 USPQ 22, 27 (CCPA 1963) (Rich, J., concurring). 
	Furthermore, MPEP § 804(II)(B)(2) explains that: 
A nonstatutory double patenting rejection, if not based on an anticipation rationale or an "unjustified timewise extension" rationale, is "analogous to [a failure to meet] the nonobviousness requirement of 35 U.S.C. 103 " except that the patent disclosure principally underlying the double patenting rejection is not considered prior art. In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). 

	Finally, MPEP § 804(II)(B)(2)(b) states that:
If the application under examination is the later-filed application, or both applications are filed on the same day, only a one-way determination of distinctness is needed in resolving 

ii.	If the Board Otherwise Sustains Examiner’s Rejections, It Should Sustain the Double Patenting Rejection for Failure to Argue the Validity of the Rejection Separately
	Appellant does not make any separate argument that the double patenting rejections are improper; instead, Appellant merely refers the Board to its own previous analysis of the applicability of Oho and Meffert to independent claims 1, 11, and 18.  Brief at 23-25.  However, as the Board noted in its affirmance of Examiner’s rejection in the parent ‘117 application, “on this record, we find that Appellant failed to present substantive arguments and supporting evidence persuasive of Examiner error regarding the aforementioned disputed [claims].”  Olsson, No. 2021-001231 at 10 (citing In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011)) (emphasis in original).  The same reasoning previously used by the Board applies here.  Since Appellant has made no further substantive argument that the combination of the reference applications with Oho and Meffert is improper, if the Board finds that Oho and Meffert render the independent claims obvious, it should sustain the double patenting rejections on the same ground.


	H.	Other Relevant Prior Art
	While Examiner is not entering a new ground of rejection, Examiner provides the Board with the following relevant prior art for its convenience: Lockhart et al. (US 6944776) (disclosing a system and method for data rights management across multiple data rights management architectures).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/R.C.V./Examiner, Art Unit 2125                                                                                                                                                                                                        

Conferees:
/Jason Cardone/
Primary Examiner

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraphs 87-88, the closest parts of the specification to the claimed limitation, indicate that permission to play the content by the second device is contingent upon whether the first device already has the right to play it, not upon whether the other device is actively playing it at any specific moment.  For consistency with the specification, “is playing/being played” and “is not playing/being played” in this claim and claims 19-20 are being construed to mean “has a right to play” and “does not have a right to play,” respectively.  That is, the time period for which the content is “being played” does not refer to the exact moment at which the access request is made, but rather the time period for which the first device possesses the right to play the content.  (By analogy, an artist who says “my song is playing on the radio” could mean “my song is on active rotation on the radio these days [pursuant to a license agreement].”)  Here, “the electronic device is not playing the media content” is being construed to mean “there is at least one available right to play the media content not being borrowed by the electronic device.”
        2 The specification, at paragraph 88, at most discloses decrementing a count of media rights each time media rights are borrowed from a device.  Paragraph 87 also discloses a scenario in which there is only one access right.  Therefore, for purposes of examination, this limitation, consistent with the specification, is being construed to mean that the access right can be either singly owned or multiply owned.
        3 Arguably, there is some support at least for the independent claims in Figure 11, particularly reference characters 1102-1112 and 1126-1130 (showing that whether to stop or begin playback depends on whether the content is playable based on content rules that may relate to rights), but as paragraphs 77 and 81 clarify, the content rule query depicted therein “detects whether the content is playable [not “is playing”] by comparing the content information to the associated rules.”  (Emphasis added.)  Moreover, the check occurs when the media are “about to be played,” paragraph 77 (emphasis added), not when the media are actively playing.  Indeed, it would make no sense for the system to wait until the media are actively playing to check for the rights to play them.  By the time the media begin playing, the rights have already been potentially infringed.
        4 Note that Appellant’s assertion that Examiner’s mapping of Oho to claim 21 is “merely a conclusory opinion that attempts to extend the disclosure of Oho using the benefit of hindsight,” Brief at 21, in addition to being unsupported either by evidence or by substantive argument, is also a bit of a case of the pot calling the kettle black.  Examiner reminds the Board that the specification on which the instant claims are based was filed a generation ago, and Appellant, a successor to the applicant that filed the original application (see U.S. Pat. No. 7,512,577, assigned to AT&T Intellectual Property I, L.P. as of the issue date of March 31, 2009), now attempts to extend the disclosure of its own application to say something that it plainly does not say, nearly 19 years after the specification was originally filed.  The problem is not limited to claim 21, as Examiner already demonstrated with respect to claim 14 supra and will further demonstrate with respect to claims 3-4 infra.  By contrast, as noted above, Examiner’s rejection is limited to the disclosures in references filed and invented before the instant application’s earliest priority date.  If anyone is using the benefit of nearly two decades of hindsight, it is not Examiner.